977 F.2d 575
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  James Edward WATKINS, Appellant,Jack Wiemer;  Otis Lynn Short;  Martin Russell;  StephenPace;  Bobby Hailey, Plaintiffs,v.Michael E. Bumgarner;  John Wrape;  Terry Harvel;  NathanRice;  Aaron J. Johnson, Defendants-Appellees.
No. 92-6761.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  September 25, 1992

Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham.  Frank W. Bullock, Jr., District Judge.  (CA-91-202-3)
James Edward Watkins, Appellant Pro Se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, North Carolina, for Appellees.
M.D.N.C.
Affirmed.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
James Edward Watkins* seeks to appeal two orders of the district court denying his motion to intervene in another inmate's civil rights action under 42 U.S.C. § 1983 (1988) and his subsequent motion to reconsider.  Our review of the record and the district court's opinion discloses that the district court did not abuse its discretion in denying Watkins's motions.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm the district court's orders.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Plaintiffs Wiemer, Short, Russell, Pace, and Hailey failed to personally sign the notice of appeal;  therefore, the appeal is dismissed as to them.   Covington v. Allsbrook, 636 F.2d 63 (4th Cir. 1980), cert. denied, 451 U.S. 914 (1981)